Title: To Thomas Jefferson from William Hylton, 27 March 1801
From: Hylton, William
To: Jefferson, Thomas



Dear Sir!
Morris-Ville Pensylva. 27th March 1801—

Having occasion to address you upon the subject of my intended departure for Europe—permit me to avail of it, to pay the Tribute of congratulation due to you, as a man, a patriot and a Statesman, from every friend of our common Country; whose voice has called you to the most exalted Station of it!
Although probably among the latest—I am not the least sincere in rejoicing at the Triumph, Reason and Right, have had over Prejudice and Faction!
The contemplation of the happy Results assured, by the mildness and wisdom of the administration, has strengthened my determination to release myself of foreign property; by the immediate disposal of my Jamaica Estate; which will afford me a moderate Independance; and the satisfaction of releiving my unfortunate Brother.
With these views I mean to depart for Europe, soon as I shall have procured such Letters to Hamburgh & London, as may give necessary responsibility to my negotiation.At present one is onfoot, with Sir William Poultney & myself for productive property in Genessee.whatever Letters of protection or recommendation, you will please to honor me with, I shall be grately thankful for!If Sir I can be useful to you individually, as a friend—or to my Country as a Citizen—please to faver me with your Commands!
I lately saw the propriety of your silence, respecting my Son—while I felt the inadvertence, my sollicitude as a Father, led me into! I trust it will plead my apology!
my Son is now appointed a Soldier! His Conduct, I hope, will render him deserving of the attention his Country and friends may honor him with.
With sentiments of great Respect and much Consideration I have the honor to be Dear sir
Your very obliged friend & obedt. servt.

Wm. Hylton


I leave this for Baltimore

